DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Abstract,
           -“Fig. 1” should be deleted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “the low COI white light is a combination of at least the wide blue light, the wide green light, and 10the wide red light, wherein a current provided to the light source is distributed among the first group of LEDs, the second group of LEDs, and the third group of LEDs such that the wide blue light contributes 7 percent to 9 percent of the total flux, the wide green light contributes 62 percent to 76 percent of the total flux, and the wide red light contributes 20 percent to 26 percent of the total flux, and wherein a COI of the low COI white light is 15less than 1” (claim 1). The remaining claims 2-7 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petluri et al., Patent No. 9,609,715;Petluri et al., Pub. No. 2019/0254142; Soler et al., Pub. No. 2019/0267356; David et al., Pub. No. 2014/0301062.
None of the above documents discloses the percentage contribution of the total flux  of each light and a COI of the low COI white light less than 1, as recited.

                                                      Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844